Title: To George Washington from Colonel Lewis Duboys, 5 August 1776
From: Duboys, Lewis
To: Washington, George



May it Please Your Excllency
Poughkeepsie [N.Y.] Augt 5 1776

We are as Induistrious as Possible Recruiting men for my Rigiment but we find it Very Difficult Inlisting men now as the one fourth part of the Millitia is to turn Out and such Large Bounty Given for a bout 4 or 5 Months though we Com as Good speed as I Cold Exspect I Wold have sent a Return of the Men Already Inlisted by my Brother only I have been Very unwell for som time but am Now Getting Better and as soon as I am able to Ride I Intend Going Down to New York when I shall Bring ⟨a⟩ Return of them with me—we are purchasing Arms for those we Inlist and wold be Glad to Know where to send them as fast as we

Raise them—As my Regiment is to be Enlisted During the war Perhaps your Excellency may allow me to Raise men out of the Millitia if so I think I Cold soon fill my Rigt and go into Imediate service which wold be very agreable to me I wold be Glad if your Excellency wold send By my Brother the Bearer some Money for Recruiting as with out that we Can do but Little. I am Your Excellencys Most Obedt Huml. Servent

Lewis Duboys Coll

